Citation Nr: 1325767	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  09-04 471	)	DATE
	)
 )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.   Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable disability rating for service-connected status post prostate cancer.

4.  Entitlement to an initial compensable disability rating for service-connected erectile dysfunction associated with status post prostate cancer.

5.  Entitlement to an initial disability rating in excess of 40 percent prior to February 25, 2010, and in excess of 60 percent thereafter for service-connected overactive bladder associated with status post prostate cancer.

6.  Entitlement to an initial compensable disability rating prior to February 25, 2010, and in excess of 60 percent thereafter for service-connected loose bowel disability associated with status post prostate cancer.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  July 2005 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In his February 2009 VA Form 9, the Veteran requested a personal hearing before a Veterans Law Judge at the RO.  However, in September 2011, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2012).

In January 2013, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from October 1965 to October 1968.

2.  In July 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran (through his authorized representative) that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran (through his authorized representative) has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
S.S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


